DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-24, 26-35, 37-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10887123. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses all the limitation of the claims as following:
Patent						       Application
1 and 8. A system of multiprotocol audio/voice devices comprising: 
a 
a multipoint control unit (MCU) configured to receive information reported by the two or more communication circuits, and manage a coexistence of multiple RF communication links over different wireless protocols via an interference assessment; 
a microphone configured to receive a voice from a user and generate voice signals; 
a digital signal processor (DSP) configured to perform voice recognition analysis on the voice signals from the microphone, and employ a wake-up scheme to change an operational state of the wearable multiprotocol audio/voice device on occurrence of a detectable event via the voice recognition analysis; and 
a flash memory configured to store a previous multiprotocol connection's configuration to reduce processing burden of the MCU upon a subsequent multiprotocol connection, wherein the 
said wearable multiprotocol audio/voice device being configured to: 
receive a voice command; in response to the voice command, consumer electronic device over the first wireless protocol.

2. The system of claim 1, wherein said first wireless protocol or said second wireless protocol comprises WiFi™, ZigBee™, Bluetooth™, third generation mobile technology (3G), fourth generation mobile technology (4G), Long Range (LoRa), Z-Wave, and Digital Enhanced Cordless Technology (DECT).
3 and 9. The system of claim 1, wherein said second consumer electronic device is selected from the group consisting of: a speaker, a router, a television, a lighting system, a telephone, a computer, a printer, a flash drive, an on-board diagnostics (OBD) dongle, a refrigerator, a coffee maker, a home security alarm, a security camera, a thermostat, and a heating, ventilation, and air conditioning (HVAC) device.
4 and 10. The system of claim 1, wherein said wearable multiprotocol audio/voice device is selected from the group consisting of: a necklace, a button, a watch, eyeglasses, headphones, and an earpiece.
5. The system of claim 1, wherein said wearable multiprotocol audio/voice device determines said second wireless protocol acceptable by said second consumer electronic device based on a scan.








6. The system of claim 1, wherein said wearable multiprotocol audio/voice device determines a correspondence between said second consumer electronic device and the voice command based on a location estimation.

7. The system of claim 1, wherein said wearable multiprotocol audio/voice device determines said second wireless protocol acceptable by said second consumer electronic device based on information in a memory of said wearable multiprotocol audio/voice device.


11. The system of claim 8, wherein said wearable multiprotocol audio/voice device is a gateway.
23 and 34. A system, comprising: 
a multiprotocol audio/voice device including: two or more communication circuits, each of which is configured to process an RF signal according to a distinctive wireless protocol; 









a multipoint control unit (MCU) configured to receive information reported by the two or more communication circuits, and manage a coexistence of multiple RF communication links over different wireless protocols; 

a microphone configured to receive a voice from a user and generate voice signals; 
a digital signal processor (DSP) configured to perform voice recognition analysis on the voice signals from the microphone, and employ a wake-up scheme to change an operational state of the multiprotocol audio/voice device on occurrence of a detectable event via the voice recognition analysis; and 

a flash memory configured to store a previous multiprotocol connection's configuration to reduce processing burden of the MCU upon a subsequent multiprotocol connection; 




the multiprotocol audio/voice device being configured to: 
receive a voice command; in response to the voice command, connect to and utilize a cloud platform over a first wireless protocol, and connect to a consumer electronic device over a second wireless protocol.
28 and 39. the system of clairn 38, wherein the multiprotocol audio/voice device is configured fa process the voice command with the DSP, without connecting to the internet.
24 and 35. The system of claim 23, wherein the first wireless protocol or the second wireless protocol comprises WiFi, ZigBee, Bluetooth, third generation mobile technology (3G), fourth generation mobile technology (4G), Long Range (LoRa), Z-Wave, IR remote, and Digital Enhanced Cordless Technology (DECT).
26 and 37. The system of claim 23, wherein the consumer electronic device is selected from the group consisting of: a speaker, a television, a lighting system, a telephone, a computer, a printer, a flash drive, an on-board diagnostics (OBD) dongle, a refrigerator, a coffee maker, a home security alarm, a security camera, a thermostat, and a heating, ventilation, and air conditioning (HVAC) device.

29 and 40. The system of claim 23, wherein the multiprotocol audio/voice device is selected from the group consisting of: a necklace, a button, a watch, eyeglasses, headphones, a hub, a remote, a speaker and an earpiece.
30 and 41. The system of claim 23, wherein, to connect to the consumer electronic device, the multiprotocol audio/voice device is configured to determine the second wireless protocol acceptable by the consumer electronic device.
27 and 38. The system of claim 26, wherein the multiprotocol audio/voice device is configured to connect to the consumer electronic device over a wireless communication without internet.

31 and 42. The system of claim 23, wherein, to connect to the consumer electronic device, the multiprotocol audio/voice device is configured to determine the second wireless protocol acceptable by the consumer electronic device based on a location estimation.
32. The system of claim 23, wherein, to connect to the consumer electronic device, the multiprotocol audio/voice device is configured to determine the second wireless protocol acceptable by the consumer electronic device based on information in the flash memory of the multiprotocol audio/voice device.
33. The system of claim 23, wherein the multiprotocol audio/voice device is a gateway.


the claimed patent discloses all the limitation of the application excepting some omit elements such as wearable, diplexer, try to connect the endpoints using the support protocols from the claims in order to broaden the claims. Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Claims 25 and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10887123 in view of Shanmugam [US 2016/0165663].
As claims 25 and 36, the patent claims do not disclose what Shanmugam discloses connect to a router over the first protocol [Par. 0037-0040 discloses in Fig 1, gateway 150 couples router 140 and 142 using TCP/IP and HTTP]; and instruct the router to connect to and utilize the cloud platform over an internet protocol (IP) connection [Par. 0039 discloses in Fig 1, gateway 150 send a request to router 140 and 142 for requesting the router establishing connection with server 125].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using internet protocol for conveying data between the devices as disclosed by Shanmugam into the teaching of Patent.  The motivation would have been to extend the network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 26-35, 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgovanovic [US 10299278] in view of Karaoguz [US 2007/0123194].
As claims 23 and 34, Jorgovanovic discloses a system, comprising a multiprotocol audio/voice device including two or more communication circuits, each of which is configured to process an RF signal according to a distinctive wireless protocol [Fig 8, Ref 110 is audio controlling device that supports multiprotocols wherein each protocol support one of radio interface such as Ref 852a and Ref 852x, Col. 20:25-49, Col. 21:40-48]; a multipoint control unit (MCU) configured to receive information reported by the two or more communication circuits, and manage a coexistence of multiple RF communication links over different wireless protocols [Col. 14:13-15:19 discloses device measures RSSI of received signals of the radio interfaces, Col. 20:50-54 discloses device manages the radio interfaces in order to avoid interference between the devices]; a microphone configured to receive a voice from a user and generate voice signals [Fig 8, Ref 807 is microphone for capturing the voice and generating voice signals, Col. 7:17-40]; a digital signal processor (DSP) configured to perform voice recognition analysis on the voice signals from the microphone [Fig 8, Ref 260 is ASR for perform voice recognizing the voice input from microphone Ref 807, Col. 7:17-40], and employ a wake-up scheme to change an operational state of the multiprotocol audio/voice device on occurrence of a detectable event via the voice recognition analysis [Fig 2, Ref 220 for detecting wakeword for wake up the device, Col. 6:35-46]; the multiprotocol audio/voice device being configured to receive a voice command; in response to the voice command, connect to and utilize a cloud platform over a first wireless protocol, and connect to a consumer electronic device over a second wireless protocol [Col. 4:61-5:7, Ref 110 for receiving voice command from microphone, then send the voice to server “cloud, Fig 3, Col 12:8-31” via first protocol and send command to third device using second protocol, Fig 7, Ref 110 for send captured audio and send audio data to cloud via Ref 706 and received command from cloud using first WCP and send command to Ref 150 using second WCP, Col. 17:60-18:18] and a flash memory for storing data [Col. 22:10-24].  However, Jorgovanovic fails to disclose memory configured to store a previous multiprotocol connection's configuration to reduce processing burden of the MCU upon a subsequent multiprotocol connection.  In the same field of endeavor, Karaoguz discloses a memory configured to store a previous multiprotocol connection's configuration to reduce processing burden of the MCU upon a subsequent multiprotocol connection [Par. 0033, 0036 discloses a memory for storing previous stored information relating to the connection point and communication modes/protocols in order to establish a connection with the connection point].
Since, Jorgovanovic suggests a device for storing signal strength of the previous connection such as address, device ID, See Fig 3, of the interfaces such as WIFI, Zigbee. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for storing previous connection information to be using establish a subsequence connection between the devices as disclosed by Karaoguz into the teaching of Jorgovanovic.  The motivation would have been to reduce processing time.
As claims 24 and 35, Jorgovanovic  discloses wherein the first wireless protocol or the second wireless protocol comprises WiFi, ZigBee, Bluetooth, third generation mobile technology (3G), fourth generation mobile technology (4G), Long Range (LoRa), Z-Wave, IR remote, and Digital Enhanced Cordless Technology (DECT) [Fig 4 discloses WIFI and Zigbee protocol].
As claims 26 and 37, Jorgovanovic discloses the consumer electronic device is selected from the group consisting of: a speaker, a television, a lighting system, a telephone, a computer, a printer, a flash drive, an on-board diagnostics (OBD) dongle, a refrigerator, a coffee maker, a home security alarm, a security camera, a thermostat, and a heating, ventilation, and air conditioning (HVAC) device [Fig 1, Ref 150a is light bulb etc.].
As claims 27 and 38, Jorgovanovic discloses  the multiprotocol audio/voice device is configured to connect to the consumer electronic device over a wireless communication without internet [Fig 1, Ref 110 couples to Ref 150a via local network such as Bluetooth, Zigbee, Fig 10, network 199c such as Zigbee, Col. 21:40-57].
As claims 28 and 39, Jorgovanovic discloses the multiprotocol audio/voice device is configured to process the voice command with the DSP, without connecting to the internet [Fig 8, Ref 250 for processing voice command from Ref 807 without access internet via command processor, Ref 290, Col. 8:45-59, 11:33-12:7].
As claims 29 and 40, Jorgovanovic discloses the multiprotocol audio/voice device is selected from the group consisting of: a necklace, a button, a watch, eyeglasses, headphones, a hub, a remote, a speaker and an earpiece [Col. 11:33-50, Speaker and Fig 8, Ref 101].
As claims 30 and 41, Karaoguz discloses to connect to the consumer electronic device, the multiprotocol audio/voice device is configured to determine the second wireless protocol acceptable by the consumer electronic device [Par. 0057, 0111, 0119 discloses connection manager determines if connection point accepts the protocol selected by connection manager in order to establish a connection].
As claims 31 and 42, Karaoguz discloses connect to the consumer electronic device, the multiprotocol audio/voice device is configured to determine the second wireless protocol acceptable by the consumer electronic device based on a location estimation [Par. 0032-0033, 0057, 0111, 0119 disclose devices using scan function to find a peer within a range “location estimation” to pair].
As claim 32, Karaoguz discloses connect to the consumer electronic device, the multiprotocol audio/voice device is configured to determine the second wireless protocol acceptable by the consumer electronic device based on information in the memory of the multiprotocol audio/voice device [0033, 0036, 0057, 0111, 0119 discloses a memory for storing previous stored information relating to the connection point and communication modes/protocols used to accept the wireless protocol from the connection point for establish a connection such as pairing between the devices which requires them to match protocol].
As claim 33, Jorgovanovic discloses the multiprotocol audio/voice device is a gateway [Fig 1, Ref 110 is gateway because it couples two different networks together].
Claims 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgovanovic and Karaoguz as applied to claims 23 and 34 above, and further in view of Shanmugam [US 2016/0165663].
As claims 25 and 36, Jorgovanovic and Karaoguz  fail to disclose what Shanmugam discloses connect to a router over the first protocol [Par. 0037-0040 discloses in Fig 1, gateway 150 couples to router 140 and 142 using TCP/IP and HTTP]; and instruct the router to connect to and utilize the cloud platform over an internet protocol (IP) connection [Par. 0039 discloses in Fig 1, gateway 150 send a request to router 140 and 142 for requesting the router establishing connection with server 125].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using internet protocol for conveying data between the devices as disclosed by Shanmugam into the teaching of Jorgovanovic and Karaoguz.  The motivation would have been to extend the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zehler [US 2018/0083795] discloses a method and system for using previous connection for establishing a new connection.
Zur [US 2015/0257091] discloses a method and device for bridging home devices to internet via router.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414